 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ACOSTA,                                      No. 1:18-cv-00459-AWI-SKO
12                        Plaintiff,
13             v.                                       ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
14    ARMANDO SANCHEZ dba ECONOMY
      MUFFLERS, et al.                                  (Doc. 37)
15
                          Defendants.
16

17

18            On November 22, 2019, Plaintiff filed a joint stipulation dismissing the action with

19   prejudice. (Doc. 37.) In light of the parties’ stipulation, this action has been terminated, see Fed.

20   R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

21   been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:     November 25, 2019                                   /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
